DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12, 13, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for normal push-in connection, does not reasonably provide enablement for “automatically extend to fluidly couple” or “automatically connect”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention the invention commensurate in scope with these claims.
The disclosure states in lines 22-24 of page 34, “Additionally, the treatment module 220 includes two pairs of conduits that can automatically interface with the dialyzer 100 to facilitate flow of liquids such as substituate and/or dialysate between the dialyzer 100 and the treatment module 220.” This appears to be the only disclosure even remotely explaining what is claimed. The term “automatically” means it is completely performed by a machine. The claim language requires an automated system to plug in the dialyzer to the machine fluid ports, which is not disclosed and therefore requires undue experimentation to figure out how to automatically connect the dialyzer to the system. The term “automatically extend to fluidically couple requires some kind of telescoping structure as well, which is also not there in the disclosure, and requires undue experimentation.

Claims 12, 13, 15 and 18 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Since the disclosure lacks the details claimed, these are also new matter..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18, 20, 21 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. (1) 17/096019, (2) 17/092924, (3) 17/093102, and (4) 17/527383 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of these applications singly or in combination recite all the elements in the instant claims..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Response to arguments: the argument only states applicant disagrees. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 18, 20, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over DE 39 23 692 A1 in view of EP 1 532 994 A1.
Annotated Fig. 1 of this DE reference is copied herein, and is self-explanatory. As is seen in the figure, DE teaches a hollow fiber membrane cartridge with an in-built magnetically driven centrifugal pump. The hollow fiber membrane is for mass transfer, which includes dialysis, as is explained in the reference.
The first end cap 11 houses the impeller and it has a fluid delivery inlet to its center, through inlet 25. It is centrifugal – fluid delivered to the center and discharged radially outward - see:

    PNG
    media_image1.png
    756
    469
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    138
    1351
    media_image2.png
    Greyscale

	Dialysate ports (31, 32) on the shell side of the hollow fiber adjacent to the endcaps (end cap thus “defines”). 
	Pump impeller has magnets attached thereto for levitation and rotation.
	Regarding claims 16, 20 and 21: Fig. 1 shows a structure (26) for releasably and slidably coupling the dialyzer. Structure 26 is the magnetic drive to which the dialyzer can be plugged in as often as desired. Since the claims do not have any add3d structure for the blood treatment machine, these claims are also anticipated.
	The ports in DE are also projected outward for connecting to the machine.
Multiple ports in claim 16: Providing multiple ports extending as claimed is unpatentable over DE in view of EP, as EP teaches multiple ports, as detailed below.
Regarding claims 22-25, mounting the dialyzer to the machine console would have been an obvious engineering detail, and is therefore unpatentable. Providing mounting brackets or projections or pegs on the dialyzer is also commonly known and not patentable. 

    PNG
    media_image3.png
    800
    1042
    media_image3.png
    Greyscale

	Claim 18:  DE does not teach having additional ports for substituate, etc., and slidable coupling Applicant’s disclosure only shows schematic figures for such ports, without any structural details. 
Providing substituate through ports in dialysis is well-known as see in the EP reference – see fig 2, which is an end cap with multiple ports for such purposes. Providing substituate fluids in dialysis is a common practice as well. Moreover, having such ports in close proximity to the dialyzer also would have been obvious since the purpose of the DE reference is to reduce the blood hold-up volume and exposure surfaces. Therefore these claims are not patentable. Also, having an automatic connection instead of a manual activity is prima-facie obvious – MPEP 2144.04.
Arguments are not persuasive and are addressed in the rejection.

Allowable Subject Matter
Claims 1 and 3 – 11 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777